DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/338,334 filed on 6/3/2021.
Claims 1-20 have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “address information manager” in claims 2 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Kojima et al. (US 2020/0371571).
With respect to claim 1, Kojima teaches of a storage device comprising: a memory device including a plurality of memory blocks (fig. 1; paragraph 28-29; where NAND 7 includes multiple blocks that store write data); 
a buffer memory configured to temporarily store data (fig. 1; paragraph 25; write buffer 26 temporarily buffers write data); and 
a memory controller configured to, in response to occurrence of a power loss, generate address information including logical addresses of write data that correspond to the data temporarily stored in the buffer memory and meta data (paragraph 35, 37, 74-84; where the metadata which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is also non-volatilized by being written to the emergency evacuation block when a sudden power shut down occurs), and 
control the memory device to store the address information and the write data in a predetermined backup block group included in the plurality of memory blocks (paragraph 18, 35, 37-38, 74-84; where the dirty write data in the buffer and metadata which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is non-volatilized by being written to the emergency evacuation block).
With respect to claim 2, Kojima teaches of wherein the memory controller includes: an address information manager configured to output a notification signal indicating the occurrence of the power loss (fig. 1, 3; paragraph 44; where the power supply circuit notifies the FE and BE of the sudden power shutdown), 
generate the address information, and control the memory device to store the address information in the backup block group (paragraph 18, 35, 37-38, 74-84; where the metadata which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is non-volatilized by being written to the emergency evacuation block); and 
an operation controller configured to control the memory device to store the write data in the backup block group in response to the notification signal (paragraph 18, 35, 37-38, 74-84; where the dirty write data in the buffer is non-volatilized by being written to the emergency evacuation block).
With respect to claim 3, Kojima teaches of wherein the operation controller includes a flash translation layer configured to translate a logical address to a physical address (fig. 1; paragraph 24; where the LUT is an address translation table used to conduct address translation between a logical address specified from the host and a physical address in the NAND and is referred to as the FTL).
With respect to claim 4, Kojima teaches of wherein the operation controller further includes an interface layer configured to control an operation between a source of the data and the memory controller (fig. 1; paragraph 22; where the host interface interfaces between the host and the storage controller).
With respect to claim 5, Kojima teaches of wherein the address information is stored in a first backup block of the backup block group, and the write data is stored in a second backup block of the backup block group (paragraph 18, 35, 37-38, 68 74-84; as the dirty write data as well as the metadata and management data are stored into the emergency evacuation block the location within the emergency evacuation block storing the dirty write data can be considered the claimed second backup block and the location storing the metadata and management data can be considered the claimed first backup block).
With respect to claim 6, Kojima teaches of wherein the address information is configured as a table including the logical addresses (paragraph 74-84. 88-89, 108-109; where the management data includes an address translation table and the logical block table).
With respect to claim 7, Kojima teaches of an auxiliary power supply configured to supply auxiliary power to the memory controller in response to the occurrence of the power loss (paragraph 18; where the backup batter is used when the sudden power shut down occurs).
With respect to claim 8, Kojima teaches of wherein the buffer memory temporarily is configured to store logical addresses of the data, and the memory controller is configured to generate the address information based on the logical addresses temporarily stored in the buffer memory (paragraph 74-84; where the metadata is created in the write buffer and the writing of the logical address ranges and the management data in the emergency evacuation block is the claimed generating of the address information).
With respect to claim 17, Kojima teaches of a method for operating a storage device, the method comprising: temporarily storing data and logical addresses in a buffer memory (fig. 1; paragraph 25, 80; write buffer 26 temporarily buffers write data, and the metadata including logical address ranges is created in the write buffer);
generating, in response to occurrence of a power loss, a logical address table including information corresponding to the logical addresses temporarily stored in the buffer memory (paragraph 18, 35, 37-38, 74-84; where the metadata which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is non-volatilized by being written to the emergency evacuation block, the writing of them to the emergency evacuation block is the claimed generating as they are generated in the emergency evacuation block); and 
storing write data including the data and meta data and the logical address table in a backup block group included in a memory device (paragraph 18, 35, 37-38, 74-84; where the dirty write data in the buffer and metadata which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is non-volatilized by being written to the emergency evacuation block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Gaertner et al. (US 2013/0007511).
With respect to claim 9, Kojima teaches of a storage device comprising: a memory device including a plurality of memory blocks (fig. 1; paragraph 28-29; where NAND 7 includes multiple blocks that store write data);
a buffer memory configured to temporarily store data provided from the memory device (fig. 1; paragraph 25; write buffer 26 temporarily buffers write data); and
a memory controller configured to, when power is supplied, acquire write data and address information, which are stored in a predetermined backup block group, according to whether a previous power cycle has normally ended (paragraph 35, 37, 74-84; where the metadata which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is also non-volatilized by being written to the emergency evacuation block when a sudden power shut down occurs), and
wherein the predetermined backup block group corresponds to one or more of the plurality of memory blocks included in the memory device (paragraph 18, 35, 37-38, 74-84; where the emergency evacuation block is part of the NAND).
Kojima fails to explicitly teach of provide a host with a logical address of loss write data of which recovery fails among the write data, according to the address information.
However, Gaertner teaches of provide a host with a logical address of loss write data of which recovery fails among the write data, according to the address information (fig. 6; paragraph 58-60; where the bad locations in memory are not copied and the host is notified of the LBAs of those portions that are not being transferred in a data reconstruction notification).
Kojima and Gaertner are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Kojima and Gaertner before the time of the effective filing of the claimed invention to incorporate the notification of the host in response to read errors of Gaertner into Kojima.  Their motivation would have been to enable the host to attempt to reconstruct the data (Gaertner abstract).
With respect to claim 10, Kojima teaches of wherein the memory controller is configured to determine that the previous power cycle has abnormally ended when a power loss occurred in the previous power cycle (fig. 2; paragraph 38-40; where a next boot is executed after the sudden power shut down has occurred and as a result the dirty data from the emergency evacuation block is restored into the write buffer.  This shows that the controller knows that the previous power cycle ended with a sudden power shut down).
With respect to claim 11, Kojima teaches of wherein, when the previous power cycle has abnormally ended, the memory controller is configured to control the memory device to read the write data and the address information, which are stored in the predetermined backup block group (fig. 2; paragraph 38-40, 74-84; where a next boot is executed after the sudden power shut down has occurred and as a result the dirty data from the emergency evacuation block is restored into the write buffer. Since the metadata and management data is also needed for operation and has been stored in the emergency evacuation block, this also suggests that it has also been restored).
With respect to claim 12, Kojima teaches of wherein the address information is generated in response to occurrence of a power loss in the previous power cycle, and the address information includes logical addresses of the data temporarily stored in the buffer memory (paragraph 18, 35, 37-38, 74-84; where the metadata and management data which includes the logical addresses of the dirty write data as well as the address translation table and logical block configuration table is non-volatilized by being written to the emergency evacuation block, the writing of them to the emergency evacuation block is the claimed generating as they are generated in the emergency evacuation block).
With respect to claim 15, Kojima teaches of wherein the memory controller includes: an address information manager configured to, when the previous power cycle has abnormally ended, control the memory device to read the address information stored in the backup block group, and output the address information provided from the memory device (fig. 2; paragraph 38-40, 74-84; where a next boot is executed after the sudden power shut down has occurred and as a result the dirty data from the emergency evacuation block is restored into the write buffer. Since the metadata and management data is also needed for operation and has been stored in the emergency evacuation block, this also suggests that it has also been restored); and 
an operation controller configured to, when the previous power cycle has abnormally ended, control the memory device to read the write data stored in the backup block group (fig. 2; paragraph 38-40, 74-84; where a next boot is executed after the sudden power shut down has occurred and as a result the dirty data from the emergency evacuation block is restored into the write buffer),
The combination of Kojima and Gaertner teaches of detect a logical address of the loss write data based on the address information provided from the address information manager and meta data corresponding to the write data provided from the memory device (Kojima fig. 2; paragraph 38-40, 74-84; Gaertner, fig. 6; paragraph 58-60; where the bad locations in memory are identified when being read.  Since the bad locations are read to identify them, this suggests that address translation table of was used to identify the physical address of the location being read), and
provide the logical address of the loss write data to the host (Gaertner fig. 6; paragraph 58-60; where the bad locations in memory are not copied and the host is notified of the LBAs of those portions that are not being transferred in a data reconstruction notification).
The reasons for obviousness are the same as indicated above with respect to claim 9.
With respect to claim 18, Kojima teaches of acquiring the write data and the logical address table stored in the backup block group, in response to power input after the occurrence of the power loss (fig. 2; paragraph 38-40, 74-84; where a next boot is executed after the sudden power shut down has occurred and as a result the dirty data from the emergency evacuation block is restored into the write buffer. Since the metadata and management data is also needed for operation and has been stored in the emergency evacuation block, this also suggests that it has also been restored).
The combination of Kojima and Gaertner teaches of detecting a logical address of loss write data of which recovery fails, based on the acquired write data and logical address table (Kojima fig. 2; paragraph 38-40, 74-84; Gaertner, fig. 6; paragraph 58-60; where the bad locations in memory are identified when being read.  Since the bad locations are read to identify them, this suggests that address translation table of was used to identify the physical address of the location being read); and
providing the host with the logical address of the loss write data (Gaertner fig. 6; paragraph 58-60; where the bad locations in memory are not copied and the host is notified of the LBAs of those portions that are not being transferred in a data reconstruction notification).
The reasons for obviousness are the same as indicated above with respect to claim 9.
Claim(s) 13-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima and Gaertner as applied to claims 9, 15, and 18 above and in further view of Loewenstein.
With respect to claim 13, the combination of Kojima and Gaertner fails to explicitly teach of wherein the memory controller is configured to check the loss write data based on the address information and meta data corresponding to the write data.
However, Loewenstein teaches of wherein the memory controller is configured to check the loss write data based on the address information and meta data corresponding to the write data (fig. 4-6; paragraph 33, 36-42; where the address is used to retrieve the written data block and the address is used to calculate an ECC check bits which are compared to the stored ECC bits).
Kojima, Gaertner, and Loewenstein are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Kojima, Gaertner, and Loewenstein before the time of the effective filing of the claimed invention to incorporate ECC checking ant not-data bit of Loewenstein into the combination of Kojima, and Gaertner.  Their motivation would have been to prevent the corrupted data from being utilized (Loewenstein, paragraph 33).
With respect to claim 14, Loewenstein wherein the memory controller is configured to: mark, in the meta data corresponding to the write data, an error sign indicating that an uncorrectable error has occurred in the write data (paragraph 38-42; where the not-data bit is flagged when there is an uncorrectable error).
The combination of Kojima, Gaertner, and Loewenstein teaches of control the memory device to store recovered data among the write data and the meta data corresponding to the loss write data, in at least one user block selected among the plurality of memory blocks (Kojima fig. 2; paragraph 38-40; Loewenstein paragraph 38-42; where the write data is re-written to the write buffer and then written to blocks of the NAND 7.  The data with the uncorrectable error and its ECC check bits that include the not-data bit is written back to the memory).
The reasons for obviousness are the same as those indicated with respect to claim 9 and 13 above.
With respect to claim 16, teaches of wherein the operation controller is configured to control the memory device to store recovered write data among the write data, in at least one selected user block among the plurality of memory blocks (Kojima fig. 2; paragraph 38-40; where the write data is re-written to the write buffer and then written to blocks of the NAND 7).
Loewenstein teaches of wherein the operation controller is configured to control the memory device to store the meta data corresponding to the loss write data at in at least one selected user block among the plurality of memory blocks (paragraph 38-42; data with the uncorrectable error and its ECC check bits that include the not-data bit is written back to the memory).
The reasons for obviousness are the same as those indicated above with respect to claim 13.
With respect to claim 19, the combination of Kojima, Gaertner, and Loewenstein teaches of wherein the detecting of the logical address of the loss write data includes: checking a logical address of the acquired write data from the meta data corresponding to the acquired write data (Loewenstein fig. 4-6; paragraph 33, 36-42; where the address is used to retrieve the written data block and the address is used to calculate an ECC check bits which are compared to the stored ECC bits); and 
detecting a logical address, except the logical address of the acquired write data among the logical addresses included in the acquired logical address table, as the logical address of the loss write data (Loewenstein fig. 4-6; paragraph 33, 36-42; where the address is used to retrieve the written data block and the address is used to calculate an ECC check bits which are compared to the stored ECC bits, when an indication of an uncorrectable error, the not-data bit is set and used to calculate the ECC check bits).
The reasons for obviousness are the same as those indicated above with respect to claims 13 and 18.
With respect to claim 20, the combination of Kojima, Gaertner, and Loewenstein teaches of marking, in meta data corresponding to the loss write data, an error sign indicating that an uncorrectable error has occurred in the write data (Loewenstein paragraph 38-42; where the not-data bit is flagged when there is an uncorrectable error); and 
storing the meta data corresponding to the loss write data and recovered write data, in a user block included in the memory device (Kojima fig. 2; paragraph 38-40; Loewenstein paragraph 38-42; where the write data is re-written to the write buffer and then written to blocks of the NAND 7.  The data with the uncorrectable error and its ECC check bits that include the not-data bit is written back to the memory).
The reasons for obviousness are the same as those indicated above with respect to claims 13 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Booth et al. (US 9,830,257) discloses the saving and restoring of data in response to a power interruption.
Ellis et al. (US 2014/0304454) discloses saving cached data in response to a power failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138